— Appeal by defendant from (1) a judgment of the Supreme Court, Kings County, rendered April 30, 1975 (the date on the clerk’s extract is August 7, 1975), convicting him of criminal sale of a controlled substance in the first and second degrees and criminal possession of a controlled substance in the first, third (two counts) and fifth degrees, upon a jury verdict, and imposing sentence, and (2) (by permission) an order of the same court, entered October 14, 1976, which denied his motion to vacate the judgment. Judgment reversed, as a matter of discretion in the interest of justice, indictment dismissed on the ground of double jeopardy, and case remitted to the Supreme Court, Kings County, for the purpose of entering an order in its discretion pursuant to CPL 160.50 (see People v Fiffe, 65 AD2d 559, which involved the appeal by appellant’s codefendant). Appeal from the order dismissed in the light of the determination on the appeal from the judgment. Mollen, P. J., Hopkins, Shapiro and Martuscello, JJ., concur.